Per Curiam:

The questions presented in this case have so often been discussed and decided by this court that little could well be added by an extended dissertation upon them.
(1) The first objection is that the court erred in overruling the demurrer to the evidence of the plaintiff. We think there was abundant evidence to justify the submission of the case to the jury.
(2) The plaintiff in error says that the court erred in refusing ten instructions asked by it. It set out none of them. (See rule 10.)
(3) The plaintiff in error also complains of ten instructions given by the court on its own motion. It sets out two of these, and we think there is no error in them.'
(4) The plaintiff in error contends that the court erred in denying the motion for a new trial by reason of the misconduct of counsel for plaintiff below. It is true counsel did in a measure apparently attempt to override the rulings of the court, did make an improper statement, and did not accord to his opponent all the courtesies the ethics of the profession require, but there was some excuse for this, and the errors of counsel were so far corrected by the court, and by the voluntary withdrawal of the unwarranted remark by the counsel himself, that we are unable to conclude that any prejudice to the rights of plaintiff in error resulted.
We find no prejudicial error in the admission or rejection of evidence. There seems to have been a fair trial and the judgment for a reasonable amount is well supported by the evidence.
The judgment is affirmed.